DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.

Response to Amendment
In the response filed on 12/28/2020, claim(s) 1, 8 and 15 have been amended, claim(s) 7 and 14 has/have been canceled, and no claim(s) is/are new. Claim(s) 1-6, 8-13, and 15-22 is/are pending in this application.
Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Skelton (US 2008/0245051) in view of Francisco (US 2013/0091850), Nesdill (US 2015/0167553), Ostrom (US 2003/0191565), and Southwick (US 2009/0110541).
With respect to claim 1, Skelton teaches a method of shutting down and cooling a turbine engine, said method comprising: 
shutting off a flow of fuel to a combustor assembly of a turbine engine in response to a full stop command such that a rotational speed of the turbine engine decreases (Skelton ¶[3]);  
obtaining feedback indicating a likelihood that residual heat is present in the turbine engine sufficient to cause a thermal gradient capable of forming thermal rotor bow (Skelton ¶[11, 28, 36]);
 responsive to the feedback, actuating a starter motor of the turbine engine either as the rotational speed of the turbine engine decreases or at a preset time after the turbine engine receives the full stop command, and continuously or intermittently rotating a rotor assembly of the turbine engine using a drive shaft coupled to the starter motor to motor the turbine engine such that residual heat is exhausted from the turbine engine (Skelton ¶[29]).
Skelton teaches the use of testing and models to determine if there is residual heat in the system (Skelton ¶[11, 28, 36]). Although it appears to the examiner that this would read on applicant’s limitation of “feedback indicating a likelihood that residual heat is present in the turbine” assuming arguendo and it is not, applicant has been provided with Francisco (US 2013/0091850).

Thus as shown above, Skelton and Francisco teaches all the relevant claimed limitations and elements. One of ordinary skill in the art could have combined the elements using known methods and each element would be performing the same function it would perform when separate. One of ordinary skill in the art would have recognized the combination would yield a predictable result of using a temperature sensor to determine when there was residual heat remaining to dissipate. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Skelton to include the teachings of Francisco because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art specifically it is a simple indication of heat within the system and thus would allow the system to know when there was residual heat present.
Although both Skelton and Francisco teach that the starter motor is actuated such that residual heat is exhausted from the turbine engine and Francisco even discloses that it can be actuated using an air source (Skelton ¶[29] Francisco Fig. 1 element 28 Abstract ¶[1, 4-6, 11,17]) neither Skelton nor Francisco explicitly state that it is actuated using a flow of air from an auxiliary power unit.
Nesdill teaches a method of actuating a starter motor using a flow of air from an auxiliary power unit (Nesdill Abstract, ¶[5, 13, 27]).


With respect to the limitation of “determining a flight status of an aircraft attached to the turbine engine and if the aircraft is not in flight performing the cooling of the turbine engine ensuring no response feedback if the aircraft is in flight” this would appear to be an obvious modification to Skelton. Specifically the instant invention is drawn to removing residual heat from an engine during shutdown. It is quite clear that this is not a method meant to be performed while in the air as the method involves turning the engines on and off to dispel heat (planes in flight must be carefully controlled hence dealing with “residual heat” is not a high priority while in flight). Preventing the method from being performed while in flight by including an additional failsafe would be simple common sense as a safety feature.
As further evidence of this applicant has been provided with Ostrom (US 2003/0191565). Ostrom is a system for controlling the operation of aircraft engines specifically in regards to malfunctions. ¶[25] details how the system can monitor the flight status of an aircraft and will only perform certain actions while the plane is grounded (ie engine shutoff actions). Although not directly related to the “residual heat removing” art the method taught 
Skelton does not clearly teach determining a rotor speed based on a vibratory response feedback; and wherein the continuously or intermittently rotating a rotor assembly of the turbine engine using a drive shaft coupled to the starter motor to motor the turbine engine such that residual heat is exhausted from the turbine engine is done at a rotor speed based on a vibratory response feedback.
Southwick teaches determining a rotor speed based on a vibratory response feedback; and rotating a turbine engine wherein the rotor speed based on a vibratory response feedback. (Southwick Abstract At least ¶[5-9, 15, 20]). 
Thus as shown above Skelton teaches a base invention of a system for dissipating residual heat by rotating a turbine. Southwick teaches a technique of setting and controlling the rotation speed of a turbine based on vibratory feedback applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Southwick to the base invention of Skelton since it would have resulted in the predictable result of setting and controlling the rotation speed of a turbine based on vibratory feedback and would have improved the system by reducing the chance of the system breaking. Therefore it 


With respect to claim 8, the combination of Skelton in view of Francisco, Nesdill, Ostrom, and Southwick has been previously discussed above (see claim 1).
With respect to claim 8, Skelton as modified in claim 1 teaches a turbine engine comprising: 
a starter motor (Skelton ¶[29] Francisco Fig. 1 element 28 Abstract ¶[1, 4-6, 11,17]); and 
a full authority digital engine control (FADEC) system coupled in communication with said starter motor (Skelton ¶[26]), said FADEC system configured to perform a method of shutting down and cooling a turbine engine (Skelton ¶[3, 26]), the method comprising: 
shutting off a flow of fuel to a combustor assembly of a turbine engine in response to a full stop command such that a rotational speed of the turbine engine decreases (Skelton ¶[3]); 
obtaining feedback indicating a likelihood that residual heat is present in the turbine engine sufficient to cause a thermal gradient capable of forming thermal rotor bow (Skelton ¶[11, 28, 36], Francisco ¶[6, 15, 19] ie the temperature sensor); 
determining a flight status of an aircraft attached to the turbine engine, ensuring no response to the feedback if the aircraft is in flight (Ostrom ¶[25]); 

continuously or intermittently rotating a rotor assembly of the turbine engine at a rotor speed based on a vibratory response feedback, using a drive shaft coupled to said starter motor to motor the turbine engine such that residual heat is exhausted from the turbine engine (Skelton ¶[29] Francisco Fig. 1 element 28 Abstract ¶[1, 4-6, 11,17], Southwick Abstract At least ¶[5-9, 15, 20]).

With respect to claim 15, the combination of Skelton in view of Francisco, Nesdill, Ostrom, and Southwick has been previously discussed above (see claim 1).
With respect to claim 15 Skelton as modified in claim 1 teaches a computer-readable medium having computer-executable instructions embodied thereon for use in operating a turbine engine (Skelton Fig. 1 ¶[26]), wherein, when executed by at least one processor, the computer-executable instructions cause the processor to perform a method of shutting down and cooling a turbine engine (Skelton Fig. 1 ¶[26]), the method comprising: 
shutting off a flow of fuel to a combustor assembly of a turbine engine in response to a full stop command such that a rotational speed of the turbine engine decreases (Skelton ¶[3]); 

determining a flight status of an aircraft attached to the turbine engine, ensuring no response to the feedback if the aircraft is in flight (Ostrom ¶[25]); 
if the aircraft is not in flight, then, responsive to the feedback, actuating a starter motor of the turbine engine using a flow of air from an auxiliary power unit, either as the rotational speed of the turbine engine decreases or at a preset time after the turbine engine receives the full stop command (Skelton ¶[29] Francisco Fig. 1 element 28 Abstract ¶[1, 4-6, 11,17] Nesdill Abstract, ¶[5, 13, 27]); and 
continuously or intermittently rotating a rotor assembly of the turbine engine at a rotor speed based on a vibratory response feedback, using a drive shaft coupled to said starter motor to motor the turbine engine such that residual heat is exhausted from the turbine engine (Skelton ¶[29] Francisco Fig. 1 element 28 Abstract ¶[1, 4-6, 11,17], Southwick Abstract At least ¶[5-9, 15, 20]).


With respect to claims 2, 9, and 16 Skelton as modified in claim 1 teaches a method of cooling a turbine engine, said method further comprising operating the actuated starter motor for at least a preset motoring time (Skelton ¶[29], Francisco ¶[24] wherein specific times for operating the motor are disclosed). 



With respect to claims 4, 11, 12, 18, and 19, Skelton as modified in claim 1 teaches a method of cooling a turbine engine, said method wherein the feedback is a running time of the turbine engine greater than a predetermined threshold (Skelton ¶[11, 28, 36], Francisco Abstract, ¶[4, 11, 17] note: the act of shutting down the engine inherently means the engine was running for at least some time which meets the limitation of the claim and the amount of heat needed to be dissipated would be directly proportional to the running time of the turbine and therefore how long the motor needs to be active).
With respect to claim 5, 13, and 20 Skelton as modified in claim 1 teaches a method of cooling a turbine engine, said method wherein the feedback is a temperature within the turbine engine greater than a predetermined threshold (Skelton ¶[11, 28, 36], Francisco ¶[6, 15]).
With respect to claim 6 Skelton as modified in claim 1 teaches a method of cooling a turbine engine, wherein an amount of time for operating the actuated starter motor for motoring the turbine engine is based on the vibratory response feedback (Payne ¶[58-59, 100-102, 107]).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Skelton (US 2008/0245051) in view of Francisco (US 2013/0091850), Nesdill (US 2015/0167553), Ostrom (US 2003/0191565), Southwick (US 2009/0110541) and Payne (US 2014/0147245).

With respect to claims 21 and 22, Skelton does not explicitly talk about a resonant rotational speed.
Payne teaches a system for controlling wherein the rotor speed is less than a resonant rotational speed (Payne ¶[58-59, 100-102, 107]).
Thus as shown above Skelton teaches a base invention of a system for dissipating residual heat from a turbine engine having. Payne teaches a technique of controlling wherein the rotor speed is less than a resonant rotational speed applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Payne to the base invention of Skelton since it would have resulted in the predictable result of controlling wherein the rotor speed is less than a resonant rotational speed and would have improved the system by preventing damage to the engine. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Skelton to apply the technique from the teachings of Payne because the technique taught by Payne was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Skelton that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 




/J. S. F./
Examiner, Art Unit 3665
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665